Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No claim limitation is be treated as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Paragraphs [0003], [0029], and [0035] are understood to comprise definitions for terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is confusing as to whether it requires a fiber.  The body of the claim does not recite the creation of a fiber.  However dependent claims 5-6 refer to “the coupled-core multi-core fiber” which suggests the fiber is required. 
Claim 4, line 3 is confusing as to whether cleaning is required.  Line 3 refers to “after cleaning” without any clear indication that the method requires cleaning. 
Claims 5-6: It is unclear if the claims require spinning since no step of spinning is explicitly required.  Also it is unclear if the spinning involves the fiber/materials or if it can be a spinning that occurs at some other location. There is no mention of what is being spun.  
Claims 5-6, line 4: it is unclear what is meant by “certain temperature”.  It is unclear how one might determine whether a particular temperature (e.g. absolute zero) is  or is not a ‘certain temperature’.  If the ‘certain temperature’ could be absolute zero or any other temperature, then the limitation would appear to be trivial.   

Information Disclosure Statement
3/27/2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
A compliant list of all patents and publications requires the publication date.   The year (2016) is insufficient to establish whether the publication qualifies as prior art. 

The information disclosure statement filed 11/17/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 4832720 in view of Hayashi et al. “Coupled-Core Multi-Core Fibers: High-Spatial-Density Optical Transmission Fibers with Low Differential Modal Properties” (hereinafter “Hayashi”), Fletcher 7722777, Berkey 8526773 and Nakanishi (US 2016/0070058)


1. A method of manufacturing a coupled-core multi-core fiber, comprising: 
Watanabe does not disclose the fiber is a coupled-core multi-core fiber. Hayashi discloses  (first paragraph) that CC-MC fibers reduce the digital signal processing complexity for cross talk compensation and permit shorter core-to-core spacing and thus permits more cores in a fiber.  It would have been obvious to improve the Watanabe method by using the Hayashi teachings so as to increase the number of cores in a fiber to provide higher traffic capability and reduce the signal processing complexity. 

 forming a second cladding base material by depositing glass soot on an outer periphery of a first cladding base material and sintering the glass soot, 

Watanabe does not disclose deposition  a second cladding base material on a first material, but does disclose sintering at col. 2, line 65 (i.e. vitrification).   Rather Watanabe teaches a ‘conventional method’ of making cladding glass with examples of VAD and MCVD (col. 2, lines 45-48.)   Fletcher is evidence that OVD is “equivalent” to MCVD and VAD (col. 2, lines 54-58).  It would have been obvious to the equivalent OVD method for the Watanabe rod-forming process, depending upon which deposition technique one is more proficient at using.  OVD is understood by those of ordinary skill to deposit multiple concentric layers of glass soot  on a rod or mandrel by reciprocating a deposition burner along the rod or mandrel.  Thus any first set of layers would constitute the “first cladding base material” and the subsequent soot layers would constitute the “second cladding base material”.  For example if the OVD method deposits 100 concentric layers, the first 50 layers could be considered to be the first cladding base material and the next 50 layers would be the second cladding base material.  

 the first cladding 5base material having a hydroxyl group concentration that is less than or equal to 10 ppb;

Watanabe does not disclose the hydroxyl concentration but does disclose the “pure silica” and dehydration (col. 2, lines 63-64).  Berkey discloses (col. 5, lines 38-41) pure silica of less than 5 ppb OH.  It would have been obvious to perform the Watanabe dehydration to have the OH level of 5 ppb OH so as to minimize any effects from OH contamination.  

 obtaining a ground rod by grinding an outer periphery of the second cladding base material;


Watanbe does not disclose the grinding.  Nakanishi teaches ([0065]-[0066]) grinding a flat 22 (figure 1) on a preform so as to make the resultant fiber non-symmetrical to make identification of cores easier.  It would have been obvious to grind the Watanabe preform to make the preform (and resultant fiber) have an asymmetry to make core identification easier. 

 forming holes in the first cladding base material in the ground rod;

See the sentence bridging paragraphs 2-3 of Watanabe.

 and obtaining an assembly by inserting a core base material into each of the holes.  

See Watanabe, col. 1, lines 43-45.


102. The method of manufacturing a coupled-core multi-core fiber according to Claim 1, further comprising: drawing the assembly.  

Claim 2: See Watanabe, col. 1, lines 46-47. 



4. The method of manufacturing a coupled-core multi-core fiber according to Claim 1, further comprising: after cleaning an interface between the first cladding base material and the core base material of the assembly, obtaining an optical fiber preform by heating and integrating the 20first cladding base material and the core base material; and drawing the optical fiber preform.  


Claim 4: Watanabe does not disclose cleaning.  However the claims do not require a step of cleaning.  Since there is no explicating indication that the method comprises cleaning, it is considered to be optional.  That is “after cleaning” is construed as meaning “after any cleaning”.  Since Watanabe does not have the cleaning there need not be any obtaining, heating and integrating.  The ‘drawing’ is clearly disclosed. 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 4832720 in view of Hayashi et al. (Coupled-Core Multi-Core Fibers: High-Spatial-Density Optical Transmission Fibers with Low Differential Modal Properties), Fletcher 7722777, Berkey 8526773 and Nakanishi (US 2016/0070058) as applied to claim 2 (above) and further in view of Khrapko (US 2007/0297735)
	Claim 3: Watanabe does not disclose the alkali metal (element).  It is known that the inclusion of an alkali metal (element/oxide) in an optical fiber core serves to lower the optical loss of the fiber (as evidenced by Khrapko [0021], [0006]).  It would have been obvious to include an alkali metal dopant in the Watanabe cores so as to minimize optical loss in the fiber.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 4832720 in view of Hayashi et al. (Coupled-Core Multi-Core Fibers: High-Spatial-Density7 Optical Transmission Fibers with Low Differential Modal Properties), Fletcher 7722777, Berkey 8526773 and Nakanishi (US 2016/0070058) as applied to claim 1 (above) and further in view of Abe 4643751.  
Claim 4: Watanabe does not disclose the cleaning of the preform.  It is known to further dry a glass rod inserted into a glass tube (both of which were previously dried) by flowing chlorine through the tube (See Abe col. 1, lines 27-44 and col. 3, lines 59-68).  It would have been obvious to flow chlorine through the Watanabe assembly bores so as to remove any moisture that might have contaminated the surfaces subsequent to the creation of the rods and cladding. 
The heating integrating and drawing are disclosed in Watanabe at least at col. 3, lines 4-14.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 4832720 in view of Hayashi et al. (Coupled-Core Multi-Core Fibers: High-Spatial-Density7 Optical Transmission Fibers with Low Differential Modal Properties), Fletcher 7722777, Berkey 8526773 and Nakanishi (US 2016/0070058) as applied to claim 2 (above) and further in view of Nagayama 2002/0059816.
Claim 5: Watanabe does not disclose the maintaining.  As evidenced by Nagayama ([0005], [0010]) annealing/heat treating optical fibers reduce transmission loss.  Nagayama’s annealing (i.e. curve ‘a’ of figure 3B) is deemed to meet the claimed ‘maintaining’ with the “certain temperature” being room temperature or the freezing point of water or the like.  It would have been obvious to use the Nagayama annealing during the drawing step so as to minimize transmission loss of the fiber.  There is no indication of a minimum duration for the maintaining or the accuracy of the temperature.  Thus one can consider the temperature to be maintained at a temperature of 1400 C +/- 10 C for some minimal amount of time.  Or 1400.0 C +/- 1.0 C.  Or 1400.00  +/- 0.01  C.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 4832720 in view of Hayashi et al. (Coupled-Core Multi-Core Fibers: High-Spatial-Density7 Optical Transmission Fibers with Low Differential Modal Properties), Fletcher 7722777, Berkey 8526773 and Nakanishi (US 2016/0070058) and Abe 4643751 as applied to claim 4 (above) and further in view of Nagayama 2002/0059816.
  Claim 6: as with the rejection of claim 5 (see above): It would have been obvious to use the Nagayama annealing during the drawing step so as to minimize transmission loss of the fiber.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741